



COURT OF APPEAL FOR ONTARIO

CITATION:
Laffin v. Association
    of Professional Geoscientists of Ontario, 2012 ONCA 846

DATE: 20121203

DOCKET: C55752

Winkler C.J.O., Pepall J.A. and Smith J. (
Ad
    Hoc
)

BETWEEN

Amanda Laffin

Respondent

and

Association of Professional Geoscientists of
    Ontario

Appellant

Carol Street and Ben Millard, for the appellant

Chantelle Bryson, for the respondent

Heard and released orally: November 23, 2012

On appeal from the order of the Divisional Court (Justices
    Lynne Leitch, Katherine E. Swinton, and Alexandra Hoy) of the Superior Court of
    Justice, dated December 12, 2011.

ENDORSEMENT

[1]

The appellant, the Association of Professional Geoscientists of Ontario,
    appeals from the December 12, 2011 decision of the Divisional Court allowing
    the appeal of the respondent, Amanda Laffin, from an October 3, 2010 decision
    of the Council of the Association.

[2]

The Professional
Geoscientists Act, 2000
, S.O. 2000 c. 13,
    regulates those involved in the practice of professional geoscience in Ontario.
    The Act establishes the Association of Professional Geoscientists of Ontario.
    An individual must meet prescribed requirements to become a member of the
    Association.  Council of the Association is authorized and has made regulations
    on eligibility for membership, standards and educational requirements.

[3]

Section 8(1)1.(i) of the regulations provides that an applicant for
    membership shall, among other things, hold a four-year Bachelor of Science
    degree or its equivalent, awarded by a Canadian University, in an area of geoscience
    and have at the time of applying at least four years of qualifying work
    experience, as determined by the Registration Committee, in an area of
    geoscience.

[4]

The respondents application for membership was deferred by the
    Registration Committee on the basis that although she had a four-year Bachelor
    of Science degree in geology and geography from a Canadian University, she was
    required to take four additional university courses in order to be registered
    as a member.  The decision to defer membership was based on a consideration of
    guidelines that were posted on the Associations website. The Association Council
    upheld the Registration Committees decision.

[5]

The respondent appealed the Councils decision to the Divisional Court
    on the basis that it had no authority to impose these additional requirements.
    The Divisional Court allowed the appeal.

[6]

Before this court the appellant submits that the Divisional Court erred
    in finding that there was no statutory authority to examine the nature of the
    respondents courses and failed to give sufficient deference to the decision of
    the Associations Council. It argues that the Divisional Courts interpretation
    is inconsistent with other provisions of the Act and its purpose including
    protection of the public interest. It also would have the effect of diminishing
    the interprovincial mobility of members. The appellant also took issue with the
    Divisional Courts finding that the Association had conceded that the
    respondents two majors were within the domain of geoscience.

[7]

In our view, the Divisional Court identified and applied the appropriate
    standard of review, namely reasonableness, and accorded the appropriate degree
    of deference. We see no error in either its analysis or its conclusion and
    accordingly, the appeal is dismissed.

[8]

Although it has no bearing on the appeal relating to the respondent, we
    note from the record before us that the Association sought and obtained an
    amendment to the regulation effective September 7, 2012 such that in the
    future, its concerns will be addressed.

[9]

Costs of the appeal are awarded to the respondent in the amount of
    $40,000 including taxes and disbursements.

Winkler C.J.O.

S.E. Pepall J.A.

Patrick Smith J. (
ad hoc
)


